 

Case 4:20-cv-0207MWE ‘potument 181-1 Filed 11/19/20 Pagelof73 _

. SECURITY ADMINISTRATION

SUSTRIAL HWY STE 2
A 17402

AL BUSINESS
~Y FOR PRIVATE USE $300

Si
JEFFREY 8S CUTLER
PO BOX 2806
YORK, PA 17405-2806
Dear JEFFREY S CUTLER
30% post consumer recycled paper 2 FSGS ESSE, ENTERS

 

 

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 2 of 73

Social Security Administration
Retirement, Survivors and Disability Insurance

SOCIAL SECURITY
SUITE 2
2670 INDUSTRIAL HWY
YORK, PA 17402-9963
Date: September 22, 2020
BNC#: 20D1262C21762
SRO

JEFFREY S CUTLER

PO BOX 2806

YORK, PA 17405-2806

Dear JEFFREY § CUTLER

You recently received a decision about your request for rehearing or reconsideration. In this
letter is states how you can appeal this decision. This issues is no longer in Social Security's
control. You will need to address your issue to them at the address they provided:

Commonwealth Court of Pennsylvania
PO Box 69185
Harrisburg, Pa 17106-9185

If you have any questions, you should call, write, or visit any Social Security office. If you visit
an office, please bring this letter. It will help us answer your questions.

Soeral’ Seourttiy Adniietvation

 
 

 

 

 

MICHAEL F. KRIMMEL, PROTHONOTARY 7 Y
, MAP TSR IRS PA

23 OCT 2ozrOrRM +

 

 

COMMONWEALTH GOURT OF PENNSYLVANIA soo
OFFICE OF THE PROTHONOTARY
601 CommMonNweaLTH Ave, Surre 2700
PO Box 68185
HMarnissurne, PA 17106-9185

Jeffrey Cutier
P.O. Box 2806
York, PA 17405

erat

{
f
{
I
{
L
(

 

 

Case 4:20-cv-02078-MWB Document 181-1 Filed.11/19/20 Page 3 of 73
 

Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 4 of 73

 

ComMMONWEALTH Court OF PENNSYLVANIA
PENNSYLVANIA JUDICIAL CENTER
MICHAEL F. KrimMeL 601 CommonwealtH Ave, Suite 2100
PO Box 69185

TELEPHONE

PROTHONOTARY Harnisaure, PA 17106-9185 (717) 255-1661
October 23, 2020
Jeffrey Cutler
P.O. Box 2806

York, PA 17405

RE: Pennsylvania Democratic Party, et al., Petitioners v.
Kathy Boockvar, in her capacity as Secretary of the
Commonwealth of Pennsylvania; et al., Respondents
No. 407 M.D. 2020

Donald J. Trump for President, Inc., Appellant v.
Philadelphia County Board of Elections; et al.
No. 983 C.D, 2020

Dear Mr. Cutler:

The Court has received your communications regarding the two above-
referenced matters. I am returning your communications to you unfiled, because
you are not a party in either of these matters and are not authorized make such
filings. If you believe that you have an interest in either or both of these matters
and that certain relief is appropriate, I suggest you contact counsel of record. The
Court will take no action with regard to these communications.

Sincerely,

  
 

Prothonotary
MFK/tlw

Enclosures

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 5 of 73

 

oe

IN THE COMMONEALTH COURT OF rensurawi, o
CIVIL ACTION ~ LAW ff Qs

 

DEMOCRATIC PARTY OF PENNSTLVANIA, et al.
Plaintiff
DOCKET NO. 407-MD-2020
ve

DONALD TRUMP FOR PRESIDENT, et al.
Defendant

JEFFREY CUTLER,
Intervenor Defendant

DEFENDENT’S NOTICE OF APPEAL, ORDER TO REMAND CASE TO FEDERAL
COURT

TO THE CLERK OF THE COMMONEALTH COURT OF PENNSYLVANIA
Defendant Jeffrey Cutler acting Pro Se has filed a MOVE of the case to the

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT. For criminal activity.
li is identified as Case 20-2936

To the Clerk of the COMMONEALTH COURT OF PENNSYLVANIA, the
aforementioned state court proceeding shail proceed no further unless this

case is duly remanded back.

Respectfully Subinitted,
Jeffrey Cutler

Date: _15O0CT2020 ‘sf Jeffrey Cutler
Jeffrey Cutler, pro se
215-872-5715 (phone)
elfaxcollector@email.com

P.O. Box 2806
York, PA 17405

 

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page6of73

 

 

ae ORO ANIME
me S, oo pd dial
IN THE COMMONEALTH COURT OF PENNS TENA) f
CIVIL ACTION — LAW i 9: 99
DONALD TRUMP FOR PRESIDENT, ctal..
Plaintiff
DOCKET NO. 983-CD-2020

JEFFREY CUTLER,

Intervenor Plaintiff
v

PHILADELPHIA COUNTY BOARD OF ELECTIONS, et al.
Defendant

DEFENDENT'S NOTICE OF APPEAL, ORDER TO REMAND CASE TO FEDERAL
COURT

TO THE CLERK OF THE COMMONEALTH COURT OF PENNSYLVANIA
Defendant Jeffrey Cutler acting Pro Se has filed a MOVE of the case to the

-UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT, For crimina! activity.
It is identified as Case 20-2936

To the Clerk of the COMMONEALTH COURT OF PENNSYLVANIA, the
aforementioned state court proceeding shail proceed no further unless this

case is duly remanded back.

Respectfully Submitted,
Jeffrey Cutler

Date: }50CT2020 __ isi Jeffrey Cutler
Jeffrey Cutler, pro se
215-872-5715 (phone)
eltaxcollector@pgmail.com

P.O, Box 2806
York, PA 17405

 

 
Case 4:20-cv-02078-MWB _Document 181-1. Filed 11/19/20 Page 7 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page I of 86

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DONALD J. TRUMP FOR CIVIL ACTION
PRESIDENT, INC.; LAWRENCE
ROBERTS; and
DAVID JOHN HENRY;

Plaintiffs,
No. 20-CV-
Vv.

)

)

)

)

)

)

)

)

)
KATHY BOOCKVAR, in her capacity )
as Secretary of the Commonwealth of )
Pennsylvania; ALLEGHENY )
COUNTY BOARD OF ELECTIONS; _ )
CENTRE COUNTY BOARD OF )
ELECTIONS; CHESTER COUNTY )
BOARD OF ELECTIONS; )
DELAWARE COUNTY BOARD OF _ )
ELECTIONS; MONTGOMERY )
COUNTY BOARD OF ELECTIONS; _ )
NORTHAMPTON COUNTY BOARD _ )
OF ELECTIONS; and )
PHILADELPHIA COUNTY BOARD _ }
OF ELECTIONS; )
)

Defendants.

VERIFIED COMPLAINT
FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiffs, by their undersigned counsel, hereby complain of Defendants as

follows:
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 8 of 73
Case 4:20-cv-02078-MWB Documenti1 Filed 11/09/20 Page 2 of 86

INTRODUCTION

1. American citizens deserve fair elections. Every legal — not illegal —
vote should be counted. And no government power, be it state or federal, may deny
American citizens the right to observe the process by which votes are cast, processed,
and tabulated. We must protect our democracy with complete transparency.

2. Nothing less than the integrity of the 2020 Presidential election is at
stake in this action. Defendants, the very officials charged with ensuring the
integrity of the election in Pennsylvania, have so mismanaged the election process
that no one — not the voters and not President Trump’s campaign ~- can have any
faith that their most sacred and basic rights under the United States Constitution are
being protected. The evidence is plain that Defendants have been and are blatantly
violating the protections and procedures, including those enacted by the
Pennsylvania General Assembly, vitally necessary to ensure that the votes of the
citizens of Pennsylvania are not illegally diluted by invalid ballots and that the
election is free and fair.

3. While the bedrock of American elections has been transparency, almost
every critical aspect of Pennsylvania’s November 3, 2020 General Election was
effectively shrouded in secrecy. Democrat-majority counties provided political

parties and candidates, including the Trump Campaign, no meaningful access or

 
Case 4:20-cv-02078-MWB Document 181-1, Filed 11/19/20 Page 9 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 3 of 86

actual opportunity to review and assess mail-in ballots during the pre-canvassing
meetings.

4, Allegheny and Philadelphia Counties alone received and processed
682,479 mail-in and absentee ballots without review by the political parties and
candidates. These are unprecedented numbers in Pennsylvania’s elections history.
Rather than engaging in an open and transparent process to give credibility to
Pennsylvania’s brand-new voting system, the processes were hidden during the
receipt, review, opening, and tabulation of those 682,479 votes in direct
contravention of the Election Code.

5. Allegheny and Pennsylvania counties conducted the canvassing and
tabulation in convention center rooms and placed observers far away from the action.
In the case of Philadelphia County, when an emergency order was issued requiring
them to provide meaningful access to representatives, Philadelphia failed to comply.

6. | Worse, Democratic-heavy counties violated the mandates of the
Election Code and the determinations of the Pennsylvania Supreme Court,
advantaging voters in Democratic-heavy counties as compared to those in
Republican-heavy counties. Democratic-heavy counties engaged in pre-canvass
activities prior to November 3, 2020, by reviewing received mail-in ballots for
deficiencies, such as lacking the inner secrecy envelope or lacking a signature of the

elector on the outer declaration envelope. Those offending Counties then would

-3-
Case 4:20-cv-02078-MWB_ Document 181-1_ Filed 11/19/20 Page 10 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 4 of 86

notify those voters in order to allow them to cure their ballot deficiencies by voting
provisionally on Election Day or cancelling their previously mailed ballot and
issuing a replacement. In other words, those counties provided their mail-in voters
with the opportunity to cure mail-in and absentee ballot deficiencies, while
Republican-heavy counties followed the law and did not provide a notice and cure
process, disenfranchising those that themselves complied with the Election Code to
case legal votes.

7. The commonality and statewide nature of these irregularities impacts
the elections.

8. “The right to vote is protected in more than the initial allocation of the
franchise. Equal protection applies as well to the manner of its exercise. Having
once granted the right to vote on equal terms, the State may not, by later arbitrary

and disparate treatment, value one person’s vote over that of another.” Bush v. Gore

 

531 U.S. 98, 104-05 (2000). All citizens, including Pennsylvanians, have rights
under the United States Constitution to the full, free, and accurate elections built
upon transparency and verifiability. Citizens are entitled — and deserve — to vote in
a transparent system that is designed to protect against vote dilution.

9. As evidenced by numerous sworn statements, Defendants egregious
misconduct has included ignoring legislative mandates concerning mail-in ballots —

which amounted to over 2.6 million of the approximately 6.75 million votes in

_4-

 

 
Case 4:20-cv-02078-MWB_ Document 181-1_ Filed 11/19/20 Page 11 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 5 of 86

Pennsylvania — including the mandate that mail-in ballots be post-marked on or
before Election Day, and critically, preventing Plaintiff's poll watchers from
observing the receipt, review, opening, and tabulation of mail-in ballots. Those
mail-in ballots are evaluated on an entirely parallel track to those ballots cast in
person.

10. On Election Day, when the Trump Campaign’s poll watchers were
present and allowed to observe in various polling locations throughout the
Commonwealth, they observed and reported numerous instances of election workers
failing to follow the statutory mandates relating to two critical requirements, among
other issues: (1) a voter’s right to spoil their mail-in ballot at their polling place on
election day and to then vote in-person, and (2) the ability for voters to vote
provisionally on election day when a mail-in ballot has already been received for
them, but when they did not cast those mail-in ballots.

11. Additionally, Plaintiffs have learned that certain County Election
Boards were mailing unsolicited mail-in ballots to voters despite the fact that they
had not applied for a mail-in ballot for the General Election, thus resulting in voters
who received two ballots. The offending counties also failed to undertake any effort
to ensure destruction of the duplicate ballots.

12. The right to vote includes not just the right to cast a ballot, but also the

right to have it fairly counted if it is legally cast. The right to vote is infringed if a

-5-

 
Case 4:20-cv-02078-MWB_ Document 181-1_ Filed 11/19/20 Page +4 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 6 of 86

vote is cancelled or diluted by a fraudulent or illegal vote, including without
limitation when a single person votes multiple times. The Supreme Court of the
United States has made this clear in case after case. See, e.g., Gray v. Sanders, 372

U.S. 368, 380 (1963) (every vote must be “protected from the diluting effect of

 

illegal ballots.”); Crawford v. Marion Cnty, Election Bd., 553 U.S. 181, 196 (2008)
(plurality op. of Stevens, J.) (‘There is no question about the legitimacy or
importance of the State’s interest in counting only the votes of eligible voters.”);
accord Reynolds v. Sims, 377 U.S. 533, 554-55 & n.29 (1964). The disparate
treatment of Pennsylvania voters, in subjecting one class of voters to greater burdens
or scrutiny than another, violates Equal Protection guarantees because “the nght of
suffrage can be denied by a debasement or dilution of the weight of a citizen’s vote
just as effectively as by wholly prohibiting the free exercise of the franchise.”

Reynolds, 377 U.S. at 555.

 

13. In a rush to count mail ballots and ensure Democrat Joe Biden is
elected, Pennsylvania has created an illegal two-tiered voting system for the 2020
General Election, devaluing in-person votes. For voters that appeared at the polls,
those citizens were required to sign voter registrations, have those signatures
checked against voter rolls, vote in a polling place monitored by statutorily-
authorized poll observers, and have their votes counted in a transparent and

verifiable open and observed manner. By contrast, due to the arbitrary,

-6-
Case 4:20-cv-02078-MWB_ Document 181-1_ Filed 11/19/20 Page 13 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page / of 86

unauthorized, and standardless actions of the Secretary of the Commonwealth of
Pennsylvania, Kathy Boockvar, nearly 2.65 million votes were cast through a “mail-
in” process that lacked all of the hallmarks of transparency and verifiability that were
present for in-person voters. In fact, Secretary Boockvar affirmatively excised
nearly every element of transparency and verifiability. Among other things, the
Secretary refused to require adequate verification of the voter’s identity. Rather than
require votes to be received on the day of election, the Secretary permitted ballots
received up to three days after the election to be counted without any evidence of
timely mailing, such as a postmark. Finally, contrary to the in-person voting that is
open and transparent to the parties and the candidates, Defendants permitted the
review and counting of mail-in ballots largely in secret with no monitoring.

14. Through the arbitrary and illegal actions of the Secretary, Pennsylvania
created a two-track system of voting resulting in voters being treated differently
depending on how they chose to exercise their franchise. The first, marked by voters
appearing personally at the polls complied with transparency and verifiability
requirements of Pennsylvania Election Code. The second, marked by a mass of paper
ballots received through the mail, was cloaked in darkness and complied with none
of those transparency and verifiability requirements. This two-track election system

not only violates Plaintiffs’ rights guaranteed by the United States Constitution, but
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page i f 73

Case 4:20-cv-92078-MWB Document1 Filed 11/09/20 Pageso é
also violates the structure of the Constitution that elections in the States must be
carried out as directed by their respective legislatures.

15. Accordingly, Plaintiffs seek an emergency order prohibiting
Defendants from certifying the results of the General Election. In the alternative,
Plaintiffs seek an emergency order prohibiting Defendants from certifying any
results from the General Election that included the tabulation of absentee and mail-
in ballots which do not comply with the Election Code, including, without limitation,
the tabulation of absentee and mail-in ballots Trump Campaign’s watchers were
prevented from observing or based on the tabulation of invalidly cast absentee and
mail-in ballots which (i) lack a secrecy envelope, or contain on that envelope any
text, mark, or symbol which reveals the elector’s identity, political affiliation, or
candidate preference, (ii) do not include on the outside envelope a completed
declaration that is dated and signed by the elector, or (iii) are delivered in-person by
third parties for non-disabled voters. Lastly and in addition to the alternative
requests for relief, Plaintiffs seek a permanent injunction requiring the County
Election Boards to invalidate ballots cast by voters who were notified and given an
opportunity to cure their invalidly cast mail-in ballot.

JURISDICTION AND VENUE
16. Under 28 ULS.C. §§ 1331 & 1343, this Court has subject matter

jurisdiction because this action arises under the Constitution and laws of the United

-g-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 15 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 9 of 86

States and involves a federal election for President of the United States. “A
significant departure from the legislative scheme for appointing Presidential electors
presents a federal constitutional question.” Bush, 531 U.S. at 113 (Rehnquist, C.J.,
concurring); Smilev_y. Holm, 285 U.S. 355, 365 (1932). Also, this Court has
supplemental jurisdiction over any state law claims under 28 U.S.C. § 1367,

17. Venue is proper because a substantial part of the events giving rise to
the claims occurred in this District, and certain of the Defendants reside in this
District and all of the Defendants are residents of the Commonwealth of
Pennsylvania in which this District is located. 28 U.S.C. § 1391(b) & (c).

PARTIES

18. Plaintiff Donaid J. Trump for President, Inc. (hereinafter, the “Trump
Campaign’), is the principal committee for the reelection campaign of Donald J.
Trump, the 45th President of the United States of America (hereinafter, “President
Trump”). President Trump is the Republican nominee for the office of the President
of the United States of America in the November 3, 2020 General Election. The
Trump Campaign brings this action for itself and on behalf of its candidate, President
Trump. As a political committee for a federal candidate, the Trump Campaign has
Article III standing to bring this action. See, e.g., Orloski v. Davis, 564 F. Supp.
526, 530-31 (M.D. Pa. 1983), See also Tex. Democratic Party v. Benkiser, 459 F.3d

582, 587-588 (Sth Cir. 2006) (“[A]fter the primary election, a candidate steps into

-9.
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 16 of 73
Case 4:20-cv-02078-MWB Decumenti Filed 11/09/20 Page 10 of 86

the shoes of his party, and their interests are identical.”); In re General Election-

1985, 531 A.2d 836, 838 (Pa. Commw. Ct. 1987) (A candidate for office in the

 

election at issue suffers a direct and substantial harm sufficient for standing to
contest the manner in which an election will be conducted).

19. Plaintiff David John Henry (hereinafter, “Mr. Henry”) is an adult
individual who is a qualified registered elector residing in West Hempfield
Township, Lancaster County, Pennsylvania. Mr. Henry constitutes a “qualified
elector” as that term is defined in Election Code Section 102(t), 25 P.S. § 2602(t).
Mr. Henry brings this suit in his capacity as a private citizen. As a qualified elector
and registered voter, Mr. Henry has Article III] standing to bring this action. See
Orloski, 564 F. Supp. at 530; Pierce, 324 F. Supp. 2d at 692-93.

20. Plaintiff Lawrence Roberts (hereinafter, “Mr. Roberts”) is an adult
individual who is a qualified registered elector residing in Uniontown, Fayette
County, Pennsylvania. Mr. Roberts constitutes a “qualified elector” as that term is
defined in Election Code Section 102(t), 25 P.S. § 2602(t). Mr. Roberts brings this
suit in his capacity as a private citizen. As a qualified elector and registered voter,
Mr. Roberts has Article III standing to bring this action. See Orloski, 564 F. Supp.
at 530: Pierce, 324 F. Supp. 2d at 692-93.

21. Defendant Secretary Boockvar is the Secretary of the Commonwealth.

In this role, Secretary Boockvar leads the Pennsylvania Department of State. As

-10-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 17 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 11 of 86

Secretary, she is Pennsylvania’s Chief Elections Officer and a member of the
Governor’s Executive Board. The Pennsylvania Constitution vests no powers or
duties in Secretary Boockvar. Perze/l_y. Cortes, 870 A.2d 759, 764 (Pa. 2005).
Instead, her general powers and duties concerning elections are set forth in Election
Code Section 201, 25 P.S, § 2621. Under the Election Code, Secretary Boockvar
acts primarily in a ministerial capacity and has no power or authority to intrude upon

the province of the Pennsylvania General Assembly. Perze/, 870 A.2d at 764;

 

Hamilton y. Johnson, 141 A. 846, 847 (Pa. 1928). Secretary Boockvar is sued in her
official capacity.

22. Defendants Allegheny, Centre, Chester, Delaware, Philadelphia,
Montgomery, and Northampton County Board of Elections (collectively hereinafter,
the “County Election Boards”) are the county boards of elections in and for the
aforementioned counties of the Commonwealth of Pennsylvania as provided by
Election Code Section 301, 25 P.S. § 2641. The County Election Boards “have
jurisdiction over the conduct of primaries and elections in such countfies], in
accordance with the provision of [the Election Code.]|” /d. at § 2641(a). The County
Election Boards’ general powers and duties are set forth in Election Code Section
302, 25 P.S. § 2642. The County Election Boards are executive agencies that carry
out legislative mandates, and their duties concerning the conduct of elections are

purely ministerial with no exercise of discretion. Shrover v. Thomas, 81 A.2d 435,

-ll-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 18 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 12 of 86

437 (Pa. 1951); Perles v. Hoffman, 213 A.2d 781, 786 (Pa. 1965) (Cohen, J.,
concurring). See also Deer Creek Drainage Basin Authority v, County Bd. of
Elections, 381 A.2d 103, 109 (Pa. 1977) (Pomeroy, J., dissenting) (‘A board of
elections, it has been well said, “does not sit as a quasi-judicial body adjudicating
contending forces as it wishes, but rather as an executive agency to carry out
legislative mandates. Its duties are ministerial only.”); /m re Municipal
Reapportionment of Township of Haverford, 873 A.2d 821, 833, n.18 (Pa. Commw.
Ct. 2005) (“The duties of a board of elections under the Election Code are ministerial
and allow for no exercise of discretion.”), appeal denied 897 A.2d 462 (Pa. 2006).
FACTUAL ALLEGATIONS

I. Federal Constitutional Protections for Free and Fair Public Elections.

23, Free, fair, and transparent public elections are crucial to democracy —a
government of the people, by the people, and for the people.

24. In statewide elections involving federal candidates, “a State’s
regulatory authority springs directly from the United States Constitution.” Project

Vote vy. Kelly, 805 F. Supp. 2d 152, 174 (W.D. Pa. 2011) (citing Cook v. Gralike

 

531 U.S. 510, 522-23 (2001); US. Term Limits, Inc. v. Thornton, 514 U.S. 779, 805
(1995)).

25. The Elections Clause of the United States Constitution states that “[t]he
Times, Places, and Manner of holding Elections for Senators and Representatives,

-12-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 19 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 13 of 86

shall be prescribed in each State by the Legislature thereof.” U.S. Const, Art. I, § 4,
cl. 1 (emphasis added). Likewise, the Electors Clause of the United States
Constitution states that “[e]ach State shall appoint, in such Manner as the Legislature
thereof may direct, a Number of Electors” for President. U.S. Const. Art. II, § 1, cl.
2 (emphasis added).

26. The Legislature is “‘the representative body which ma[kes] the laws of
the people.” Smiley 285 U.S. 365. Regulations of congressional and presidential
elections, thus, “must be in accordance with the method which the state has
prescribed for legislative enactments.” Jd, at 367; see also_Ariz. State Legislature y.
Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 135 S. Ct. 2652, 2668 (U.S. 2015).

27. In Pennsylvania, the “legislature” is the General Assembly. Pa. Const.
Art. I, § 1. See also Winston v. Moore, 91 A. 520, 522 (Pa, 1914) (“The power to
regulate elections is legislative, and has always been exercised by the lawmaking
branch of the government.”); Patterson vy. Barlow, 60 Pa. 54, 75 (1869) (“It is
admitted that the Constitution cannot execute itself, and that the power to regulate
elections is a legislative one, which has always been exercised by the General
Assembly since the foundation of the government.”).

28. Because the United States Constitution reserves for state legislatures
the power to set the time, place, and manner of holding elections for Congress and

the President, state executive officers, including but not limited to Secretary

-13-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 20 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page 14 of 86

Boockvar, have no authority to unilaterally exercise that power, much less flout
existing legislation.

29. Nor can the authority to ignore existing legislation be delegated to an
executive officer. While the Elections Clause “was not adopted to diminish a State’s
authority to determine its own lawmaking processes,” Ariz. State Legislature, 135 8.
Ct. at 2677, it does hold states accountable to their chosen processes when it comes
to regulating federal elections. /d_at 2668. A significant departure from the
legislative scheme for appointing Presidential electors presents a federal

constitutional question.” Bush, 531 U.S. at 113 (Rehnquist, J., concurring); Smiley,

 

285 U.S. at 365.

Il. Actual Observation by Watchers and Representatives Ensures Free and
Fair Public Elections.

30. Elections in Pennsylvania are governed and regulated by the
Pennsylvania Election Code. “Although the [Commonwealth] is ultimately
responsible for the conduct and organization of elections, the statutory scheme
[promulgated by the Election Code] delegates aspects of that responsibility to the
political parties. This delegation is a legislative recognition of ‘the critical role
played by political parties in the process of selecting and electing candidates for state
and national office.” Tirvak v. Jordan, 472 F. Supp. 822, 823-24 (E.D, Pa, 1979)
(quoting Marchioro v. Chaney, 442 U.S. 191, 195 (1979)). “Pennsylvania’s election

laws apply equally to federal and state elections.” Project Vote, 805 F. Supp. 2d at
~14-
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 21 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 15 of 86

174 (citing Kuznik vy. Westmoreland County Board of Elections, 902 A.2d 476, 490-
93 (Pa. 2006)).

31. The United States Supreme Court has noted: “[S]unlight,” as has so
often been observed, “is the most powerful of all disinfectants.”_N.Y. Times Co. v.
Sullivan, 376 U.S, 254, 305 (1964).

32. The Pennsylvania General Assembly understood that sentiment long
ago and intertwined the concept of watching with the act of voting, enshrining
transparency and accountability into the process in which Pennsylvanians choose
elected officials. After all, reasonable people cannot dispute that “openness of the
voting process helps prevent election fraud, voter intimidation, and various other
kinds of electoral evils.” PG Publishing Co. v. Aichele, 705 F.3d 91, 111 Gd Cir.
2013).

33. As long as Pennsylvania has had an Election Code, it has had watchers.
In 1937, the Pennsylvania General Assembly included the concept of “watchers” in
the then-newly enacted Pennsylvania Election Code, a statutory scheme addressing
the administration of elections in the Commonwealth, See 25 P.S. §§ 2600, ef. seg.

34. As it exists today, Election Code Section 417, codified at 25 P.S. §
2687, creates the position of watcher and entrusts to each candidate for nomination

or election at any election, and each political party and each political body which

~15-
Case 4:20-cv-02078-MWB_ Document 181-1. Filed 11/19/20 Page 22 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page I6 of 86

has nominated candidates for such elections, the power to appoint watchers to serve
in each election district in the Commonwealth. See 25 P.S. § 2687(a).

35. Under the Election Code, “poll watcher[s] perform|] a dual function on
Election Day. On the one hand, because [watchers] are designated and paid by
[candidates, political parties, and/or political bodies], [their] job is to guard the
interests of [their] candidates [or political parties or bodies]. On the other hand,
because the exercise of [their] authority promotes a free and fair election, poil
watcher|s| serve to guard the integrity of the vote. Protecting the purity of the
electoral process is a state responsibility and [watchers’| statutory role in providing
that protection involves [them] in a public activity, regardless of [their] private
political motives.” Tiryak, 472 F, Supp. at 824.

36. Under Election Code Section 417(b), watchers may observe the
election process from the time the first polling place official appears in the morning
to open the polling place until the time the polls are closed and the election returns
are counted and posted at the polling place entrance. 25 P.S. § 2687(b). However,
until the polls close, only one watcher representing each political party and its
candidates at a general, municipal, or special election can be present in the polling
place outside the enclosed space from the time that the election officers meet to open
the polls and until the counting of the votes is complete. /d. See also Election Code

Section 1220, 25 P.S. § 3060(a) & (d). Once the polls close and while the ballots

-16-

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 23 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 17 of 86

are being counted, then all the watchers for candidates and political parties or bodies
are permitted to be in the polling place outside the enclosed space. 25 P.S. § 2687(b).

37. Inaddition to the activities authorized by Election Code Section 417(b),
watchers are among those who are authorized under Election Code Section 1210(d),
25 P.S. § 3050(d), to challenge any person who presents himself or herself to vote
at a polling place on Election Day concerning the voter’s identity, continued
residence in the election district, or registration status. See 25 P.S. § 3050(d) (“any
person, although personally registered as an elector, may be challenged by any
qualified elector, election officer, overseer, or watcher at any primary or election as
to his identity, as to his continued residence in the election district or as to any
alleged violation of the provisions of section 1210 of this act, ...”) (emphasis added).

38. Also, watchers are authorized under Election Code Section 1308(b), 25
P.S. § 3146.8(b), to be present when the envelopes containing absentee and mail-in
ballots are opened, counted, and recorded. 25 P.S. § 3146.8(b).

39. Moreover, watchers’ functions go beyond the activities authorized
under Election Code Sections 417(b) and 1210(d) on Election Day.

40. For example, under Election Code Section 310, 25 P.S. § 2650,
watchers appointed by parties, political bodies, or bodies of citizens may appear “at
any public session or sessions of the county board of elections,” and “at any

computation and canvassing of returns of any primary or election and recount of

-17-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 24 of 73
Case 4:20-cv-02078-MWB Document 1 Filed 11/09/20 Page 18 of 86

ballots or recanvass of voting machines,” in which case such poll watchers may
exercise the same rights as watchers at polling places and may raise objections to
any ballots or machines for subsequent resolution by the county board of elections
and appeal to the courts. 25 P.S. § 2650(a) & (c).

41. In addition to watchers, the Election Code permits “representatives” of
candidates and political parties to be involved in the pre-canvassing and canvassing
of absentee and mail-in ballots. See 25 P.S. § 3146.8(g)C.1) & (2).

42. The Election Code also authorizes “representatives” of candidates and
political parties to be present when provisional ballots are examined to determine if
the individuals voting such ballots are entitled to vote at the election districts in the
election. See 25 PS. § 3050(a.4)(4).

43, Election Code Section 417(b) provides that to be a watcher, a person
must be “a qualified registered elector of the county in which the election district for
which the watcher [is] appointed is located.” 25 P.S. § 2687(b).

44, Without watchers and representatives, the integrity of the vote in
elections is threatened and the constitutional right to free and fair public elections
under the United States Constitution is denied.

45. Watchers and representatives serve as an important check to ensure
transparency and guard against inconsistencies and other wrongdoing by election

officials. The need for watchers and representatives is demonstrated by the case of

-18-
Case 4:20-cv-02078-MWB Document 181-1, Filed 11/19/20 Page 25 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 19 of 86

United States v. DeMuro, Criminal No. 20-112 (E.D. Pa. unsealed May 21, 2020).
In that case, a former Judge of Elections in South Philadelphia pled guilty to adding
fraudulent votes to the voting machines during Election Day — also known as
“ringing up” votes — and then falsely certifying that the voting machine results were
accurate for specific federal, state, and local Democratic candidates in the 2014,
2015, and 2016 primary elections. The scheme involved a political consultant who
purportedly solicited monetary payments from the candidates as “consulting fees,”
and then used portions of those funds to pay election board officials, including
DeMuro, in return for ringing up votes. DeMuro was able to commit the fraud
because there were no poll watchers at his precinct. See United States v. DeMuro,
Criminal No. 20-112, Information (Doc. #1) (E.D. Pa Mar. 03, 2020); M. Cavacini,
‘U.S, Attorney William M. McSwain Announces Charges and Guilty Plea of
Former Philadelphia Judge of Elections Who Committed Election Fraud,” U.S.
Attys. Office - Pa, Eastern (May 21, 2020) (available at
https://www.justice.gov/isao-edpa/pr/us-attorney-william-m-mcswain-announces-
charges-and-guilty-plea-former-philadelphia.

46. The importance of watchers and representatives serving as an important
check in elections is recognized internationally. The International Institute for
Democracy and Electoral Assistance issued a publication in 2002 called the

International Electoral Standards: Guidelines for Review the Legal Framework of

-~19-

 
Case 4:20-cv-02078-MWB_ Document 181-1 Filed 11/19/20 Page 26 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 20 of 86

Elections. The purpose of the International IDEA standards is to be “used as
benchmarks to assess whether or not an election is free and fair.” /nternational
Electoral Standards at v:.see also id. at.6 (“These international standards are relevant
to each component, and necessary for the legal framework to be able to ensure
democratic elections. This publication is intended to identify electoral standards
which contribute to uniformity, reliability, consistency, accuracy and overall
professionalism in elections.”). The sources for the Standards include numerous
international Declarations, Charters, and Conventions, including many to which the
USS. is a signatory. See id. at 7.
47. As itrelates to ballot counting and tabulation, the Standards set out as

a general principle the following:

A fair, honest and transparent vote count is a cornerstone of

democratic elections. This requires that votes be counted,

tabulated and consolidated in the presence of the

representatives of parties and candidates and election

observers, and that the entire process by which a winner is

determined is fully and completely open to public scrutiny.

Standards, at 77.

 

48. “Regardless of whether ballots are counted at the polling station or at
a central counting location or at both places, the representatives of parties and
candidates and election observers should be permitted to remain present on this

occasion.” Jd. at 78.

-20-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 27 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page 21 of 86

49. “The legal framework for elections should clearly specify that the
representatives of parties and candidates and election observers be given, as far as
practicable, certified copies of tabulation and tally sheets.” Jd at 78. “As a
necessary safeguard of the integrity and transparency of the election, the legal
framework must contain a provision for representatives nominated by parties and
candidates contesting the election to observe all voting processes.” /d, at 83.

50. “(T]he representatives of parties and candidates should have the right
to immediately query decisions made by polling officials or the implementation of
voting procedures....” /d,_ at 84. Per the Standards, representatives of parties and
candidates should be permitted “[t]o observe all activity — with the exception of the
marking of ballots by voters — within the polling station, from the check counting of
ballots and sealing of ballot boxes prior to the commencement of voting to the final
packaging of material after close of voting; [t]o challenge the right of any person to
vote; [and t]o query any decisions made by polling officials with the polling
station[,] committee president and election management officials.” Jd, at 85. “The
legal framework must also be clear and precise concerning what a domestic observer
may not do, for instance, interfere with voting, take a direct part in the voting or
counting processes, or attempt to determine how a voter will vote or has voted. It
should strike a balance between the rights of observers and the orderly

administration of the election processes. But in no case should it hinder legitimate

21.

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 28 of 73
Case 4:20-cv-02078-MWB Document 1 Filed 11/09/20 Page 22 of 86

observation, ‘muzzle’ observers, or prevent them from reporting or releasing
information that has been obtained through their observations.” /d.at 90.

IIL The Perils of an Unmonitored Mail-In Voting System.

51. Failing to uphold and ensure the adherence to even basic transparency
measures or safeguards against the casting of illegal or unreliable ballots creates an
obvious opportunity for ineligible voters to cast ballots, results in fraud, and
undermines the public’s confidence in the integrity of elections — all of which
violate the fundamental right to vote, the guarantee of equal protection, and the right
to participate in free, fair, and transparent elections as guaranteed by the United
States Constitution.

52. Ifa state fails to follow even basic integrity and transparency measures
— especially its own — it violates the right to free, fair, and transparent public
elections because its elections are no longer meaningfully public and the State has
functionally denied its voters a fair election.

53.  ‘“{Plublic confidence in the integrity of the electoral process has
independent significance, because it encourages citizen participation in the
democratic process.” Crawford, 553 U.S. at 195-96 (plurality op. of Stevens, J.).
As the Commission on Federal Election Reform — a bipartisan commission chaired
by former President Jimmy Carter and former Secretary of State James A. Baker III,
and cited extensively by the United States Supreme Court -— observed, “the ‘electoral

-22-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 29 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 23 of 86

system cannot inspire public confidence if no safeguards exist to deter or detect fraud
or to confirm the identity of voters.’” Building Confidence in U.S. Election, Report
of the Commission on Federal Election Reform, p. 46 (Sept. 2005) (available at
https: /bit.ly/3dXH7rU, and referred to and incorporated herein by reference)
(hereinafter, the “Carter-Baker Report’).

54. According to the Carter-Baker Report, mail-in voting is “the largest
source of potential voter fraud.” Carter-Baker Report, p. 46. Many well-regarded
commissions and groups of diverse political affiliation agree that “when election
fraud occurs, it usually arises from absentee ballots.” Michael T. Morley, Election
Emergency Redlines, p. 2 (Mar. 31, 2020) (available at
hitps://ssrn.com/abstract= 3564829 or http://dx.doi.org/10.2139/ssrn. 3564829, and
referred to and incorporated herein by reference) (hereinafter, “Morley, Redlines”).
Such fraud is easier to commit and harder to detect. As one federal court put it,

“absentee voting is to voting in person as a take-home exam is to a proctored one.”

Griffin vy. Roupas, 385 F.3d 1128, 1131 (7th Cir, 2004). See also id, at 1130-31

 

(voting fraud is a “serious problem” and is “facilitated by absentee voting.”).

55. Courts have repeatedly found that mail-in ballots are particularly
susceptible to fraud. As Justice Stevens has noted, “flagrant examples of [voter]
fraud ... have been documented throughout this Nation’s history by respected

historians and journalists,” and “the risk of voter fraud” is “real” and “could affect

~23-

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 30 of 73
Case 4:20-cv-02078-MWB Document 1 Filed 11/09/20 Page 24 of 86

the outcome of a close election.” Crawford, 553_U,S. at 195-96 (plurality op. of
Stevens, J.) (collecting examples). Similarly, Justice Souter observed that mail-in
voting is “less reliable” than in-person voting. Crawford, 553 U.S. at 212, n4
(Souter, J., dissenting) (““[E]lection officials routinely reject absentee ballots on
suspicion of forgery.’”); id. at 225 (“{A]bsentee-ballot fraud . . . is a documented
problem in Indiana.”). See also Veasey v. Abbott, 830 F.3d 216, 239, 256 (Sth Cir.
2016) (en banc) (“[MJail-in ballot fraud is a significant threat” —- so much so that
“the potential and reality of fraud is much greater in the mail-in ballot context than
with in-person voting.”). See also id. at 263 (“[M]ail-in voting .. . is far more
vulnerable to fraud.”); id. (recognizing “the far more prevalent issue of fraudulent
absentee ballots”).

56. Pennsylvania is not immune to mail-in ballot fraud. For example, in
1999, former Representative Austin J. Murphy was indicted by a Fayette County
grand jury and then convicted of absentee ballot fraud for forging absentee ballots
for residents of a nursing home and adding his wife as a write-in candidate for
township election judge. See B. Heltzel, “Six of seven charges against Austin
Murphy dismissed,” Pittsburgh Post-Gazette (June 22, 1999) (available at
hittp://old post-gazette.com/regionstate/19990622murphy6.asp, and referred to and
incorporated herein by reference). Similarly, in 2014, Richard Allen Toney, the

former police chief of Harmar Township in Allegheny County pleaded guilty to

-24 -

 
Case 4:20-cv-02078-MWB_ Document 181-1 Filed 11/19/20 Page 31 of 73
Case 4:20-cv-02078-MWB Document 1 Filed 11/09/20 Page 25 of 86

illegally soliciting absentee ballots to benefit his wife and her running mate in the
2009 Democratic primary for town council. See T. Ove, “Ex-Harmar police chief
pleads guilty to ballot tampering,” Pittsburgh Post-Gazette (Sept. 26, 2014)
(available at Attps:/Avww.post-gazette.com/local/north/2014/09/2 6/Ex-Harmar-
police-chief-pleads-euilty-to-ballot-tampering-Toney/stories/201409260172, and
referred to and incorporated herein by reference). Further, in 2015, Eugene
Gallagher pled guilty to unlawfully persuading residents and non-residents of Taylor
in Lackawanna County to register for absentee ballots and cast them for him during
his councilman candidacy in the November 2013 election. See J. Kohut, “Gallagher
resigns from Taylor council, pleads guilty to three charges,” The Times-Tribune
(Apr. 3, 2015) (available at https.//www.thetimes-tribune.com/news/gallagher-
resigns-from-taylor-council-pleads-guilty-to-three-charges/article_e3d4S5edb-fe99-

525c-b3f9-a0ic2d86c92f.html, and referred to and incorporated herein by
reference). See also Commonwealth y. Bailey, 775 A.2d 881, 886 (Pa. Commw., Ct.
2001) (upholding defendant’s conviction for absentee ballot violations, holding that
a county district attorney has jurisdiction to prosecute such claims even in the
absence of an investigation and referral by the Bucks County elections board); /n re
Center Township Democratic Party Supervisor Primary Election, 4 Pa. D. & C.4th
555, 557-563 (Pa. Ct. Com. Pl, Beaver 1989) (court ordered a run-off election after

evidence proved that fifteen absentee ballots were applied for and cast by non-

-25.-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 32 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page 26 of 86

existent individuals whose applications and ballots were handled by a political ally
of the purported winner).

57. As part of the November 3, 2020 General Election, there are at least
two Counties that had suspected instances of mail-in ballot fraud. Fayette County
experienced two different issues with their mail-in ballots leading up to Election
Day. First, an issue caused by Pennsylvania’s SURE software system as to the
marking of online applications submitted prior to the June primary election with the
“permanent mail-in” status caused some voters to receive duplicate ballots for the
general election. See https://www.wpxi.com/news/top-stories/election-officials-
working-correct-mail-in-ballot-problems-fayette
county/NHSDSEM7EVE7LGZLMAM4CSS52YE/. Prior to November 3, 2020,
Fayette County uncovered an incident involving two voters who received mail-in
ballots that were already filled out and two ballots that were found at the election
bureau already opened with the secrecy envelope and the ballot missing out of those
envelopes. Ballots that were already filled out arrived at homes 40 miles apart. See
https://www.wtae.com/article/fayette-co-prosecutors-investigating-reports-of-
voters-receiving-mail-in-ballots-already-filled-out/34527256. In late September
2020, officials in Luzerne County discovered that a temporary seasonal elections
worker had discarded into a trash bin nine (9) military ballots received in unmarked

envelopes, 7 of which were all cast for President Trump. See

- 26 -

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 33 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 27 of 86

hitps://www.weal.com/article/federal-authorities-investigate-discarded-ballots-in-

luzerne-county-pennsylvania/34162209#,

 

58. This risk of abuse by absentee or mail-in voting is magnified by the fact
that “many states’ voter registration databases are outdated or inaccurate.” Morley,
Redlines, p. 2. A 2012 study from the Pew Center on the States - which the U.S.
Supreme Court cited in a recent case - found that “[a]pproximately 24 million — one
of every eight — voter registrations in the United States are no longer valid or are
significantly inaccurate”; “[mJore than 1.8 million deceased individuals are listed as
voters”; and “[a]pproximately 2.75 million people have registrations in more than
one state.” See Pew Center on the States, Election Initiatives Issue Brief,
“Inaccurate, Costly, and Inefficient: Evidence That America’s Voter Registration
System Needs an Upgrade,” (Feb. 2012) (available at
https://www.issuelab,org/resources/13005/13005.pdf, and referred to and
incorporated herein by reference) (cited in Husted v. A. Philip Randolph nst., 138
S.Ct, 1833, 1838 (U.S. 2018).

59. Crucially as it pertains to Pennsylvania’s registered voters, as recently
as December 2019, the Auditor General of Pennsylvania, Eugene DePasquale,
determined through an audit of Pennsylvania’s Statewide Uniform Registry of
Electors (“SURE”), administered by the Department of State, that there are more

than 50,000 cases of potentially inaccurate voter records. The Performance Audit

-27-
Case 4:20-cv-02078-MWB_ Document 181-1. Filed 11/19/20 Page 34 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 28 of 86

Report noted that the audit “found too many instances of potentially bad data and

sloppy recordkeeping.” See https:/Awww.paauditor.gov/press-releases/auditor-

 

general-depasquale-issues-audit-of-voter-registration-system-calls-for-changes-at-

pennsylvania-department-of-state; hitps://www.paauditor.gov/Media/Default/

 

Reports/Department%200fo20State SUREM%20Audit%20Report%2012-19-
19.pdf. The Department of State was provided 50 recommendations to strengthen
their policies and management controls, one of which was to work with counties to
resolve records management issues such a duplicative voter records. See id. Mr.
DePasquale criticized the Pennsylvania Department of State for its “lack of
cooperation and a failure to provide the necessary information” during the audit,
including the “denial of access to critical documents and excessive redaction of
documentation.” Jd. As a result, the Auditor General was “unable to establish with
any degrees of reasonable assurance that the SURE system is secure and that
Pennsylvania voter registration records are complete, accurate and in compliance
with applicable laws, regulations, and related guidelines,” Jc.

60. Because of its inherent risk, absentee and mail-in voting is an election
process that requires adequate procedural safeguards to deter fraud and ensure
transparency,

61. One procedural safeguard that any absentee or mail-in ballot voting

system must have is the ability of candidates, political parties, and the public at large

~ 28 -

 
Case 4:20-cv-02078-MWB Document 181-1, Filed 11/19/20 Page 35 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 29 of 86

to engage in meaningful, effective, and actual observation of the inspection, opening,
counting, and recording of absentee and mail-in ballots in order to ensure that the
election officers are uniformly applying the same rules and procedures to all
absentee and mail-in voters and that only legitimately cast votes are counted and
recorded.

IV. Pennsylvania Enacts All-Voter Mail-in Voting.

62. The Pennsylvania General Assembly may enact laws governing the

conduct of elections. Winston, 91 A. at 522. However, no legislative enactment

 

may contravene the United States Constitution. U.S. CONST. art. VI; Shankey v.

Staisey, 257 A. 2d 897, 898 (Pa.), cert. denied 396 U.S. 1038 (1970).

 

63. “Prior to the year 1957, the Pennsylvania Constitution permitted
absentee voting only by individuals engaged in actual military service (Art. 8, § 6 of
the Pennsylvania Constitution (1874)), and by bedridden or hospitalized veterans
(Art. 8, § 18 added to the Pennsylvania Constitution (1949)).” Adsentee Ballots
Case, 224 A.2d 197, 199 (Pa. 1966).

64. In 1957, the Pennsylvania Constitution was further amended to permit
absentee voting for those “qualified electors who may, on the occurrence of any
election, be absent from the municipality of their residence, because their duties,
occupation or business require them to be elsewhere or who, on the occurrence of
any election, are unable to attend at their proper polling places because of illness or

-29 .

 

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 36 of 73
Case 4:20-cv-02078-MWB Document 1 Filed 11/09/20 Page 30 of 86

physical disability or who will not attend a polling place because of the observance
of a religious holiday or who cannot vote because of election day duties, in the case
of a county employee[.]” Pa. Const. art. VIL, § 14.

65. In 1960, the Election Code was amended to implement the 1957
amendment to the Pennsylvania Constitution. Absentee Ballots Case, 224 A.2d at
200. See also The Act of January 8, 1960, entitled “An Act amending the Act of

June 3, 1937,” P.L. 2135, 25 P.S. §§ 3149.1-3149.9 (Supp. 1960).

 

66. “Absentee voting has consistently been regarded by the Pennsylvania
courts as an extraordinary procedure in which the safeguards of the ordinary election
process are absent.” Canvass of Absentee Ballots of April 28, 1964, Primary
Election, 34 Pa. D. & C.2d 419, 420 (Pa. Ct, Com. Pl. Phila. 1964).

67. Specifically, “in the casting of an absentee ballot, the ordinary
safeguards of a confrontation of the voter by the election officials and watchers for
the respective parties and candidates at the polling place are absent.” Canvass of
Absentee Ballots of April 28, 1964, Primary Election, 34 Pa. D. & C.2d at 420.

68. Because “it is fraught with evils and frequently results in void votes,”
Pennsylvania’s laws regarding absentee voting are “strictly construed and the rights
created thereunder not extended beyond the plain and obvious intention of the act.”
Canvass of Absentee Ballots of April 28, 1964, Primary Election, 34 Pa_D. & C.2d

at 420-21 (citing Decision of County Board of Elections, 29 D.&C.2d 499, 506-7

- 30 -
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 37 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 31 of 86

(Pa, Ct. Com. Pl. 1962)). See also Marks v. Stinson, Civ. A. No. 93-6157, 1994 U.S.
Dist. LEXIS 5273, at *78 (E.D. Pa. Apr. 26, 1994).

69. Moreover, consistent with Pennsylvania’s Statutory Construction Act,
the Election Code’s use of the word “shall” to identify the manner and other
“technicalities” that an elector must follow to cast an absentee ballot are “substantive
provisions” that are necessary to “safeguard against fraud” and preserve the “secrecy
and the sanctity of the ballot and must therefore be observed,” and ballots cast “in

contravention of [such] mandatory provision[s| are void.” Jn re Canvass of Absentee

 

Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223, 1231-34 (Pa, 2004).

70. On October 31, 2019, the Pennsylvania General Assembly enacted Act
77. See Act 2019-77 (S.B. 421), § 8, approved October 31, 2019, eff. October 31,
2019.

71. Act 77 fundamentally changed the administration of elections in the
Commonwealth of Pennsylvania in that, for the first time in its history, qualified
Pennsylvania electors now have the choice to vote by mail, rather than in person on
Election Day, without providing a reason or excuse. See, e.g., 25 PS. §§ 3150.11-
3150.17; see also Pa. Dem. Party v. Boockvar, Case No. 133 MM 2020, 2020 Pa.
LEXIS 4872, at * 1 (Pa. Sept. 27, 2020). Previously, the law offered electors who
could not vote in person on the designated Election Day the ability to apply for and

receive an absentee ballot, verifying they qualified based on a limited number of

-31-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 38 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 32 of 86

excuses outlined in the statute. Pennsylvania held its first election under Act 77’s
no excuse mail-in ballot scheme during the Primary Election held on June 2, 2020.
The November 3, 2020 election was the first General Election in Pennsylvania under
the state’s new mail-in voting scheme.

72. Mail-in ballots are not automatically sent to electors in Pennsylvania.
The Election Code requires that a person applying for both an absentee and a mail-
in ballot complete a form with various information and sign the application. See 25
P.S. § 3146.2(a)-(e); (the absentee ballot application “shall be signed by the

applicant”); 25 P.S. § 3150.12(a)—(d); 25 P.S. § 3146.2(d) (except has not relevant

 

here, “the application [for a mail-in ballot] shall be signed by the applicant.”). The
only exception to the signature requirement is for military, overseas and disabled
voters. Id.

73. Other than the signature requirement, there is no other proof of
identification required to be submitted with the ballot applications. See generally 25
P.S. § 3146.2; 25 P.S. § 3150.12. When those ballots are being reviewed for
approval, the board of elections is required to both (i) compare the information
provided on the application with the information contained on the voter’s permanent
card and (ii) verify the proof of identification. See 25 P.S. § 3146.2b(c); 25 PS. §
3150.12b(a). The board of elections’ signature verification on the application is the

only means available to it to verify the identity of the voter.

-32-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 39 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 33 of 86

74. For both absentee and mail-in voting, Act 77 retains the requirement
that “the [non-disabled] elector shall send [his or her absentee or mail-in ballot] by
mail, postage, except where franked, or deliver it in person to [the] county board of
elections,” in order for the ballot to be properly cast under Act 77. 25 P.S. §§
3146.6(a) & 3150.16(a). Accordingly, as it did prior to the enactment of Act 77, the
Election Code bars ballot harvesting of absentee and mail-in ballots cast by non-
disabled voters. See Crossey v. Boockvar, Case No. 108 MM 2020, 2020 Pa, LEXIS
4868, at *4 (Pa., Sept. 17,2020) (“It has long been the law of this Commonwealth,
per 25 P.S. § 3146.6(a), that third-person delivery of absentee ballots is not
permitted. Act 77 adds a substantially identical provision for mail-in ballots, which
we likewise conclude forbids third-party delivery of mail-in votes.”) (citations
omitted); Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d at 1234 (“[W]e
hold that Section 3146.6(a)’s ‘in person’ delivery requirement is mandatory, and that
the absentee ballots of non-disabled persons who had their ballots delivered in
contravention of this mandatory provision are void.”); Marks, 1994 U.S. Dist.
LEXIS 5273 at *83.

75. Also, for both absentee and mail-in voting, Act 77 retains the
requirement that an elector must comply with the following additional mandatory

requirements for such ballot to be properly cast:

-33-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 40 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 34 of 86

[T]he [non-disabled] elector shail, in secret, proceed to
mark the ballot only in black lead pencil, indelible pencil
or blue, black or blue-black ink, in fountain pen or bail
point pen, and then fold the ballot, enclose and securely
seal the same in the envelope on which is printed, stamped
or endorsed “Official Election Ballot.” This envelope shall
then be placed in the second one, on which is printed the
form of declaration of the elector, and the address of the
elector’s county board of election and the local election
district of the elector. The elector shall then fill out, date
and sign the declaration printed on such envelope... .

29 PS. 8§ 3146.6(a) & 3150.16(a).

76. Moreover, as it did prior to the enactment of Act 77, the Election Code
bars the counting of an absentee or mail-in ballot that either lacks an “Official
Election Ballot,” or contains on that envelope “any text, mark or symbol which
reveals the identity of the elector, the elector’s political affiliation or the elector’s
candidate preference,” or fails to contain a completed declaration that is signed and
dated by the elector. Election Code Sections 1306.6(a) and 1308(g)(i)-(iv), 25 P.S.
§§ 3146.6(a) & 3146.8(g)(4)G)-(iv).

77. These provisions in the Election Code, as amended by Act 77, that
identify exactly what an elector “shall” do to properly cast and vote an absentee or
mail-in ballot serve to ensure the secrecy of such ballots and to prevent fraud. See
Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d at 1232. See also id. at
1234 (the Election Code’s provisions of how to cast an absentee ballot are
“substantive matters—-how to cast a reliable vote—and not [| a mere procedural

- 34 -

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 41 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 35 of 86

matter” that can be disregarded by a county board of elections); Appeal of Yerger,

333 A.2d 902, 907 (Pa. 1975) (the validity of a ballot must first be ascertained before

 

any factual inquiry into the intention of the voter); Appeal of James, 105 A.2d 64,
66 (Pa. 1954) (“[V]iolations of substantive provisions of the [Election] Code cannot
be overlooked on the pretext of pursuing a liberal construction.”’).

78. Importantly, the Pennsylvania Supreme Court recently reaffirmed that
“ballots that voters have filled out incompletely or incorrectly” shall be set aside and
declared void, and election boards are not permitted to afford these voters a “notice
and opportunity to cure” procedure to remedy such defects. Boockvar, 2020 Pa.
LEXIS 4872 at *55. The Boockvar Court further concluded “that a mail-in ballot
that is not enclosed in the statutorily-mandated secrecy envelope must be
disqualified.” Id_at *73 (emphasis added).

79. However, in contrast to prior provisions of the Election Code, ail
absentee and mail-in ballots are no longer sent to polling places on Election Day and
are no longer inspected by the local election boards or subject to challenge by
watchers at the polling places. Instead, Act 77 mandates that all properly cast
absentee and mail-in ballots are to be “safely ke[pt] . . . in sealed or locked
containers” at the county boards of elections until they are canvassed by the county

elections boards, Election Code Section 1308 (a), 25 P.S. § 3146.8(a).

-35-

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 42 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 36 of 86

80. Additionally, Act 77 requires that “no earlier than seven o’clock A.M.
on election day,” the county boards of elections shall meet to conduct a pre-canvass
of all absentee and mail-in ballots received to that meeting. Election Code Section
1308(g)(1.1), 25 P.S. § 3146.8(g)(1.1). During the pre-canvass, the election officials
shall inspect and open the envelopes of all absentee and mail-in ballots, remove such
ballots from such envelopes, and count, compute and tally the votes reflected on
such ballots. However, as part of the pre-canvass, the county election boards are
prohibited from recording or publishing the votes reflected on the ballots that are
pre-canvassed. Election Code 102(q.1), 25 P.S. § 2602(q.1).

81. Further, contrary to prior provisions of the Election Code, Act 77
mandates that the county boards of elections are to meet no earlier than the close of
polls on Election Day and no later than the third day following the election to begin
canvassing absentee and mail-in ballots. See Election Code Section 1308(g)(2), 25
P.S. § 3146.8(2)(2). However, unlike a pre-canvass, the election officials during a
canvass are permitted to record and publish the votes reflected on the ballots. See
Election Code 102(a.1), 25 P.S. § 2602(a.1).

82, Act 77 prohibits an elector from casting both an absentee or mail-in
ballot and in-person ballot, whether as a regular or provisional ballot. Specifically,

Act 77 provides:

- 36 -

 

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 43 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 37 of 86

Any elector who receives and votes a mail-in ballot under
section 1301-D shall not be eligible to vote at a polling
place on election day. The district register at each polling
place shall clearly identify electors who have received and .
voted mail-in ballots as ineligible to vote at the polling
place, and district election officers shall not permit
electors who voted a mail-in ballot to vote at the polling
place.

25 PS. § 3150.16(b)\(1). See also Election Code 1306(b)(1), 25 P.S. § 3146,.6(b)(1).

83. Further, Act 77 provides that an elector who requests a mail-in or
absentee ballot and who is not shown on the district register as having voted may
vote only by provisional ballot at the polling place on Election Day, unless the
elector remits the unvoted mail-in or absentee ballot and the envelope containing the
declaration of the elector to the judge of elections to be spoiled and the elector signs
a statement under penalties of perjury that he or she has not voted the absentee or
mail-in ballot. 25 P.S. §§ 3150.16(b)(2) & (3); 3146.6(b)(2) & (3).

84, These restrictions and requirements under Act 77 were put in place to
reduce the possibility that illegally cast and/or fraudulent ballots would be counted.

85. On November 3, 2020, Pennsylvania conducted the General Election
for national and statewide candidates; this was the first general election that followed
the enactment of Act 77 and its no-excuse, mail-in voting alternative.

86. However, Philadelphians “began in-person mail-in voting at the

[S]atellite [O }ffices on September 29, 2020, sometime between 11:30 a.m. and 12:45

-37-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 44 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 38 of 86

p.m.’” Donald. J. Trump for President, Inc. v. Phila. Cnty. Bd. of Elections, 983 CD
2020, at 7 n. 3 (Pa. Commw. Ct. Oct. 23, 2020) (McCullough, J.) (dissenting).

87. In fact, “the presidential election is and has been happening since
September 29, 2020. And all across America, news reports in Philadelphia and
elsewhere have clearly conveyed that multi-millions of electors have already voted.”
Id, at p. 14-15.

88. Out of the over 6.70 million votes cast for the Presidential election on
November 3, 2020 in Pennsylvania, over 2.5 million of those votes were cast by
mail-in or absentee ballot.

89. Despite the unprecedented number of votes cast by absentee and mail-
in ballots, Defendants failed to take adequate measures to ensure that the provisions
of the Election Code enacted to protect the validity of absentee or mail-in ballots,
including without limitation Act 77, were followed. This is crucial because the
casting of votes in violation of the Election Code’s mandatory provisions renders
them void. Adsentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d at 1234.

Vv. The Department of  State’s “Guidance” Memos __ Published
Ahead of the General Election.

A. August 19, 2020 Guidance On Inner Secrecy Envelopes.

90. On the same day its guidance on the use of unmanned drop boxes and
other ballot-collection sites was disseminated, the Pennsylvania Department of

State, with the knowledge, approval, and/or consent of Secretary Boockvar,
- 38 -

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 45 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page 39 of 86

published and disseminated to all the County Election Boards another guidance titled

“Pennsylvania Guidance for Missing Official Ballot Envelopes (‘Naked Ballots’).”

A true and correct copy of the August 19, 2020 Naked Ballots guidance was

available at the Pennsylvania Department of State’s web = site at

https://www.dos.pa.gov/V otingElections/OtherServicesEvents/Documents/PADOS
NakedBallot Guidance _1.0.pdf.

91. In her Naked Ballot Guidance, Secretary Boockvar espoused “the ...
position that naked ballots should be counted pursuant to the Pennsylvania Election
Code, furthering the Right to Vote under the Pennsylvania and United States
Constitutions|,!” that “[t]he failure to include the inner envelope (‘Secrecy
Envelope’) does not undermine the integrity of the voting process[,]” and that “no
voter should be disenfranchised for failing to place their ballot in the official election
ballot envelope before returning it to the county board of election.” Jd.

92. On September 17, 2020, the Pennsylvania Supreme Court rejected the
Secretary’s position and ruled that “the secrecy provision language in Election Code
Section 3150.16(a) is mandatory and the mail-in elector’s failure to comply with
such requisite by enclosing the ballot in the secrecy envelope renders the ballot
invalid.” Pennsylvania Democratic Party, 2020 Pa, LEXIS 4872 at *72.

93. Following the Pennsylvania Supreme Court’s September 17, 2020

decision, Secretary Boockvar has removed the August 19, 2020 Naked Ballot

-39 -

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 46 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page 40 of 86

guidance from the Pennsyivania Department of State’s website. However, she has
not issued any guidance advising all 67 County Election Boards that they must nor
count non-compliant absentee or mail-in ballots, including, without limitation, those
that lack an inner secrecy envelope, contain on that envelope any text, mark, or
symbol which reveals the elector’s identity, political affiliation, or candidate
preference, do not include on the outside envelope a completed declaration that is
dated and signed by the elector, and/or are delivered in-person by third-parties for
non-disabled voters.

B. Guidance On Approving Absentee and Mail-In Ballot Applications
and Canvassing Absentee and Mail-In Ballots.

94. On September 11, 2020, the Pennsylvania Department of State, with
the knowledge, approval, and/or consent of Secretary Boockvar, published and
disseminated to all the County Election Boards a guidance titled “GUIDANCE
CONCERNING EXAMINATION OF ABSENTEE AND MAIL-IN BALLOT
RETURN ENVELOPES.” A true and correct copy of the September 11, 2020
Guidance is available at the Pennsylvania Department of State’s web site at
https://www.dos.pa.gov/VotingElections/OtherServicesEvents/Documents/Examin
ation%200f%20Absentee™20and%20Mail-
In%20Ballot™20Return%20Envelopes.pdf.

95. Under the “Background” section of the September 11, 2020 Guidance,

Secretary Boockvar states that “[b]efore sending [an absentee or mail-in] ballot to
- 40 -

 
Case 4:20-cv-02078-MWB_ Document 181-1. Filed 11/19/20 Page 47 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 41 of 86

the applicant, the county board of elections confirms the qualifications of the
applicant by verifying the proof of identification and comparing the information
provided on the application with the information contained in the voter record|,]”
that “[i]f the county is satisfied that the applicant is qualified, the application must
be approved[,]” and that “[t]his approval shall be final and binding, except that
challenges may be made only on the grounds that the applicant was not a qualified
voter... .”

96. Yet, the Election Code mandates that for non-disabled and non-military
voters, all applications for an absentee or mail-in ballot “shall be signed by the
applicant.” 25 P.S. §§ 3146.2(d) & 3150,12(c).

97. Moreover, because of the importance of the applicant’s signature and
the use of the word “shall,” Pennsylvania courts have consistently upheld challenges
to absentee ballots that have been cast by voters who did not sign their absentee
ballot applications. See, e.g., Opening of Ballot Box of the First Precinct of
Bentleyville, 598 A.2d 1341, 1343 (Pa. Commw, Ct. 1991).

98. Except for first-time voters, the only basis under the Election Code for
the identification of any voter, whether voting in-person or by absentee or mail-
ballot, is by confirmation of the presence of the voter’s signature.

99. Before one can cast a regular ballot at a polling place on Election Day,

that voter is subject to the following signature comparison and challenge process:

4].

 
‘Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 48 of 73
Case 4:20-cv-02078-MWB Eocument1 Filed 11/09/20 Page 42 of 86

(1) All electors, including any elector that shows proof of
identification pursuant to subsection (a), — shall
subsequently sign a voter’s certificate in blue, black or
blue-black ink with a fountain pen or ball point pen, and,
unless he is a State or Federal employee [sic] who has
registered under any registration act without declaring his
residence by street and number, he shall insert his address
therein, and hand the same to the election officer in charge
of the district register.

(2) Such election officer shall thereupon announce the
elector’s name so that it may be heard by all members of
the election board and by all watchers present in the
polling place and shall compare the elector’s signature
on his voter’s certificate with his signature in the district
register. If, upon such comparison, the signature upon
the voter’s certificate appears to be genuine, the elector
who has signed the certificate shall, if otherwise
qualified, be permitted to vote: Provided, That if the
signature on the voter’s certificate, as compared with the
signature as recorded in the district register, shall not be
deemed authentic by any of the election officers, such
elector shall not be denied the right to vote for that reason,
but shall be considered challenged as to identity and
required to make the affidavit and produce the evidence as
provided in subsection (d) of this section.

25 P.S. § 3050(a.3)(1) — (2)(2020) (emphasis added).

100. Similarly, under Election Code Section 1308(g)(3)-(7), “[w]hen the
county board meets to pre-canvass or canvass absentee ballots and mail-in ballots .
.., the board shall examine the declaration on the envelope of each ballot not set
aside under subsection (d) and shall compare the information thereon with that
contained in the ‘Registered Absentee and Mail-in Voters File,’ the absentee voters’

list and/or the ‘Military Veterans and Emergency Civilians Absentee Voters File,’
-42-

 
Case 4:20-cv-02078-MWB Document 181-1, Filed 11/19/20 Page 49 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 43 of 86

whichever is applicable. If the county board has verified the proof of identification
as required under this act and is satisfied that the declaration is sufficient and the
information contained in the ‘Registered Absentee and Mail-in Voters File,’ the
absentee voters’ list and/or the ‘Military Veterans and Emergency Civilians
Absentee Voters File’ verifies his right to vote, the county board shall provide a list

of the names of electors whose absentee ballots or mail-in ballots are to be pre-

 

canvassed or canvassed.” 25 P.S. § 3146.8(¢)(3). Further, only those ballots “that
have been verified under paragraph (3) shall be counted... .” 25 P.S. § 3146.8(2)(4).
If a ballot is not counted because of a lack of a signature, it is considered

“challenged” and subject to the notice and hearing provisions under Section

1308(g)(5)-(7). 25 P.S. § 3146.8(¢)(5)-(7).

 

101. The Pennsylvania Election Code authorizes the County Election Boards
to set aside and challenge returned absentee or mail-in ballots that do not contain the
signatures of voters and for which the County Election Boards did not verify the
signature of the electors before the mail-in ballot was separated from the outer
envelope.

102. County Elections Boards failure and refusal to set aside and challenge
returned absentee or mail-in ballots that do not contain the signatures of voters in the

November 3, 2020 General Election has resulted in the arbitrary, disparate, and

-43-

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 50 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 44 of 86

unequal treatment between those who vote in-person at the polling place versus those
who vote by absentee or mail-in ballot.

103. In addition, the disparate treatment between mail-in and in person
voters as to the verification of the voter’s identity through signature verification has
created an environment in Pennsylvania that encourages ballot fraud or tampering
and prevents the Commonwealth and the County Election Boards from ensuring that
the results of the November 3, 2020 General Election are free, fair, and transparent.

104. As a result of the manner in which the County Election Boards were
directed to conduct the election including the canvassing of mail-in ballots, the
validity of Pennsylvanians’ votes have been unconstitutionally diluted through
Defendants’ arbitrary, disparate, and/or uneven approval of all absentee and mail-in
ballots without performing the requisite verification of the voter’s signature, resulting
in the treatment of by-mail and in-person voters across the state in an unequal fashion
in violation of state and federal constitutional standards.

105. The Department of State issued an additional deficient guidance related
to the issue of signature verification on September 28, 2020 related to the issue of
signature verification titled “GUIDANCE CONCERNING CIVILIAN ABSENTEE

AND MAIL-IN BALLOT PROCEDURES.” (App. Ex. 25.)! This most recent

 

l Judicial notice of the Secretary’s September 28, 2020 guidance memo is

appropriate. See Miller v. City of Bradford, No. 17-268 Erie, 2019 U.S. Dist, LEXIS

~ 44.
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 51 of 73
Case 4:20-cv-02078-MWB Deocument1 Filed 11/09/20 Page 45 of 86

guidance provides additional information about the acceptance and scrutiny of mail-
in and absentee ballots for the General Election and not only fails to remedy but
doubles down on the illegal September 11 guidance forbidding signature verification
as a reason to set aside both mail-in ballots and ballot applications as well. In this
September 28 guidance memo, the Secretary proclaims that “[t]he Election Code
does not permit county election officials to reject applications or voted ballots based
solely on signature analysis.” (Ud, at p. 9.) She then goes even further and
pronounces that “[n]o challenges may be made to mail-in and absentee ballots at any
time based on signature analysis.” (/d.)

106. Secretary Boockvar continued to issue guidance to the counties in direct
contradiction of the Election Code up until the of the eve of the election. On
November 1, 2020, Secretary Boockvar, with no authority to do so, extended the
Election Code’s mandatory deadline for voters to resolve proof of identification

issues with their mail-in and absentee ballots.’

 

134248, at *7n.4 (W.D. Pa. Aug. 9, 2019) (“The Court takes judicial notice of these
provisions, as they constitute matters of public record.”).

2 The Trump Campaign filed a Petition for Review challenging the validity of
the November 1, 2020 guidance which is currently pending before the
Commonwealth Court of Pennsylvania in Donald J. Trump for President, Inc., et al.

v. Boockvar, Case No. 602 M.D. 2020 (Pa, Commw. Ct. 2020).
- 45 -

 
Case 4:20-cv-02078-MWB Document 181-1, Filed 11/19/20 Page 52 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 46 of 86

VI. Defendants’ Inconsistent and Uneven Administration of the 2020 General
Election Violated the Election Code _and_ Infringed Plaintiffs’
Constitutional Rights to Free, Fair and Transparent Public Elections.
107. As of the filing of this complaint, 6,743,874 million votes were cast for

President in Pennsylvania, with approximately 2,635,090 ballots returned and cast

by absentee or mail-in ballots (approximately 3.1 million absentee and mail-in

ballots were approved and sent to electors for the Generali Election).°
108. In the named County Elections Boards, the following are the number
of canvassed and tabulated absentee and mail-in ballots:
a. Allegheny: 335,573
b. Centre: 32,514
c, Chester: 148,465
d. Delaware: 127,751
e. Montgomery: 238,122
f. Northampton: 71,893
g. Philadelphia: 345,197
109. Despite the fact that well over a third of the votes were cast by mail,

Secretary Boockvar and the Pennsylvania Department of State did not undertake any

meaningful effort to prevent the casting of illegal or unreliable absentee or mail-in

 

3 References contained herein to the November 3, 2020 election results in

Pennsylvania are derived from https://www.electionreturns.pa.gov/.
- 46 -

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 53 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 47 of 86

ballots and/or to ensure the application of uniform standards across the County
Election Boards to prevent the casting of such illegal or unreliable ballots. Rather,
Secretary Boockvar has exercised every opportunity to do quite the opposite, thereby
sacrificing the right to vote by those who legally cast their ballots (whether in-person
or through properly cast absentee or mail-ballots) through the unlawful dilution or
debasement of the weight of their vote.

A. The Prevalence of Unsolicited Mail-In Votes

110. Throughout the Commonwealth, including in the named County
Election Boards, numerous voters reported receiving mail-in ballots, even though
they did not apply for them.

111. Worse, numerous voters reported have received multiple mail-in
ballots, in some documented cases as many as four or five ballots, again, even though
they had not themselves submitted applications for mail-in ballots.

112. Moreover, at the polling locations on Election Day, voters were
informed that they must vote provisionally because they had applied for mail-in
votes, even though those voters report that they neither applied for nor received mail-
in ballots. Poll watchers throughout the state observed similar incidents.

113. Voters reported being denied the right to vote in person because they
had been told that they had already voted by mail-in or absentee ballots, even though

they appeared at their polling place with their un-voted mail-in or absentee ballots

-47 «

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 54 of 73
Case 4:20-cv-02078-MWB Document 1 Filed 11/09/20 Page 48 of Be

in hand. In many cases, those voters were required to vote provisionally in-person
at the polls.

114. Plaintiffs also have reports of voters who were visited at home in the
weeks before the election by individuals soliciting their participation in mail-in
voting. Those voters report that even though they never applied for mail-in ballots,
they did receive mail in ballots, and when they attempted to vote in person were told
that they had voted by mail. In at least two documented cases, even though poll
workers told the voters that they were recorded as having already voted by mail, they
were allowed to vote in person by live ballot on the voting machines.

115, Other voters reported having received unsolicited and un-applied for
mail-in ballots, but when they went to their in-person polling place, the poll books
reflected that no mail-in ballot had been sent.

116. A witness, who was required to vote provisionally because the voter
was identified as having requested a mail-in ballot even though the voter had not
done so, contacted the Allegheny County elections office to complain about having
to submit a provisional ballot and was advised hat a larger number of Republican
voters experienced the same issue.

B. The Misadministration of the Election by the County Election Boards
and Poll Workers.

117. In Montgomery County, a poll watcher observed a Judge of Elections

pull aside voters who were not listed in the poll books as registered to vote. The poll
~ 48 -

 
Case 4:20-cv-02078-MWB Document 181-1, Filed 11/19/20 Page 55 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page 49 of 86

watcher reports hearing the Judge of Elections tell those voters that they needed to
return later and report their name as another name that was in the poll book.

118. Across numerous counties, poll watchers observed poll workers
mishandling spoiled mail-in or absentee ballots brought to the polling place by voters
who intended to vote in-person. Rather than disposing of the spoiled ballots
securely, the spoiled ballots were instead placed in unsecured boxes or in stacks of
paper despite the protests of voters or poll watchers. For instance in Centre County,
a poll worker observed mail-in ballots being improperly spoiled. The workers
placed the mail-in ballots returned to the polling place by in-person voters in a bag
without writing “void” on them or otherwise destroying them.

119. In at least one case, a voter brought the voter’s own secrecy envelope
to the polling place after realizing that the voter had failed to include it when
returning the mail-in ballot. The voter was not permitted to submit a provisional
ballot in accordance with the statute.

120. In Allegheny County, Plaintiffs have received reports that poll workers
were observing voters vote provisionally in such a way that the poll worker could
determine which candidates the elector voted on their provisional ballot.

121. In Centre County, a poll worker reported that persons appearing at the
polls and admitting that they were New Jersey voters, rather than Pennsylvania

voters, were nonetheless provided provisional ballots on which to vote.

-49.

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 56 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 50 of 86

122. In Chester County, a representative watcher present during the pre-
canvass observed the elections workers counting a reported 15% of mail-in ballots
that were sliced or otherwise damaged during the mechanized ballot opening
process. Some of those ballots were cut in half and workers had a hard time
identifying how to address and/or to rectify the issue.

123. In Chester County, an observer witnessed a flawed resolution process
for over-voted and under-voted ballots. The observer witnessed one election worker
responsible for resolving over-voted and under-voted ballots by subjectively
determining who the elector intended to choose on the empty votes. The observer
reports that in numerous instances the election worker altered the over-voted ballot
by changing votes that had been marked for Donald J. Trump to another candidate.

124. In Delaware County, an observer at the county office observed issues
related to mail-in voted ballots being scanned through machines four or five times
before finally being counted. When a voting machine warehouse supervisor arrived
to address whether the machine was malfunctioning, the supervisor instead reported
that the bar codes on the ballots must be “defective.”

125. In Delaware County, poll watchers observed in at least seven (7)
different polling locations numerous instances of voters who were told they had
registered to vote by mail, but were given regular ballots, rather than provisional

ballots, and were not made to sign in the registration book.

- 50 -

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 57 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 51 of 86

126. Mail carriers have noted significant anomalies related to the delivery of
mail-in ballots. A mail carrier for the USPS in Erie County has noted that during
the course of the General Election mail-in ballot delivery period there were multiple
instances in which dozens of mail-in ballots were addressed to single addresses, each
ballot being in a different name. Based on the carrier’s experience delivering mail
to those addresses, the carrier is aware that the people whose names were on the
ballots are not names of people who live at those addresses. In addition, ballots
were mailed to vacant homes, vacation homes, empty lots, and to addresses that do
not exist.

127. It has been reported by Project Veritas, in a release on November 5,
2020, that carriers were told to collect, separate and deliver all mail-in ballots
directly to the supervisor. In addition, Plaintiffs have information that the purpose
of that process was for the supervisor to hand stamp the mail-in ballots.

C. Uneven Treatment of Absentee and Mail-Ballots That Fail to Include

a Secrecy Envelope or Otherwise Comply with the Mandates of the
Election Code.

128. The statutory provisions in the Election Code and Act 77 involving
absentee and mail-in ballots do not repose in either Secretary Boockvar or the
County Election Boards the free-ranging power to attempt to ascertain voter intent

or tule out fraud when a vote has been cast in violation of its explicit mandates.

While voter intention may be paramount in the realm of the fundamental right to

~ 5] -

 

 
Case 4:20-cv-02078-MWB Document 181-1. File ny 1/19/20 Page 58 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 52 of 86

vote, ascertaining that intent necessarily assumes a properly cast ballot. Otherwise,
a properly cast ballot will be diluted by one which has been improperly cast.

129. By enacting the inner secrecy envelope proscription and the other
mandates for the casting of a “reliable vote” via an absentee or mail-in ballot, the
General Assembly weighed the factors bearing on that question, and it did not vest,
and has not vested, any discretion or rule-making authority in Secretary Boockvar
and/or the County Election Boards to reweigh those factors in determining whether
or not to count a particular absentee or mail-in ballot should be counted.
Pennsylvania Democratic Party, 2020 Pa. LEXIS 4872 at *73.

130. Pennsylvania prominently included secrecy envelope instructions in its
mail-in ballot and absentee ballot mailings, and in the months and weeks leading up
to the election, repeated those instructions on its website and on its social media
postings. See, eg., https:/Avww.votespa.com/Voting-in-PA/Pages/Mail-and-
Absentee-Ballot.aspx

131. Local officials also engaged in media campaigns to encourage voters to
remember not to send their ballots in “naked,” i.e. without the secrecy envelope. The
“naked ballot” ad campaign even included several local celebrities and election
officials appearing on social media topless to remind the public about the inner

envelope.

-52-

 

 
Case 4:20-cv-02078-MWB_ Document 181-1. Filed 11/19/20 Page 59 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 53 of 86

132. Certain of the County Election Boards proceeded to pre-canvass mail-
in ballot envelopes prior to Election Day on November 3, 2020, and for those ballots
that lacked an inner secrecy envelope, the voters were notified prior to Election Day
in order to cure the invalidity by voting provisionally on Election Day at their polling
location.

133. Philadelphia County, however, had other plans. As reflected in a
document titled “Cancelled Ballot Notification Information,” Philadelphia County
sent a “notification” to voters whose “ballot was cancelled” because, among other
reasons, the ballot “was returned without a signature on the declaration envelope” or
“was determined to lack a secrecy envelope.” Philadelphia County allowed those
voters to cure this defect by casting a “provisional ballot on Election Day” or
requesting “a replacement ballot at a satellite election office.” Philadelphia City
Comm’rs, Cancelled Ballot Notification Information, bit.ly/3la08LR (last visited
Nov. 7, 2020).

134. To figure out which voters should be notified, Philadelphia County had
to inspect the mail-in ballots before election day——in plain violation of state law. See
25 P.S. §3146.8. This required substantial manipulation: Officials in Philadelphia
County were determining whether ballots were missing an inner secrecy envelope,
for example, which cannot be determined without manipulating the outer

envelope—feeling the envelope, holding the envelope up to the light, weighing the

- 53-

 
Case 4:20-cv-02078-MWB Document 181-1. File 74 4 et

{20 Page 60
Case 4:20-cy-02078-MWB Document1 Filed 11/09 4

36 Page
envelope, by evaluating the weight of the envelope through the sorting and/or
scanning equipment, etc. This kind of tampering squarely undermines the
legislature’s “mandate” that mail-in voting cannot compromise “fraud prevention”
or “ballot secrecy.” Pa. Democratic Party, 2020 Pa. LEXIS 4872, at *26.

135. Secretary Boockvar encouraged this unlawful behavior. In an
November 2, 2020 email sent at approximately 8:30 p.m. on the eve of the November
3, 2020 General Election, her office suggested that counties “should provide
information to party and candidate representatives during the pre-canvass that
identifies the voters whose ballots have been rejected” so that those voters “may be
issued a provisional ballot.”

136. While counties like the Defendant County Boards of Elections
permitted voters to cast either replacement absentee and mail-in ballots before
Election Day or provisional ballots on Election Day in order to cure their defective
mail-in ballots, many more counties are not, Lancaster, York, Westmoreland and
Berks Counties, for example, did not contact voters who submitted defective ballots
or give them an opportunity to cure. They simply followed the law and treated these
ballots as invalid and refused to count them.

137. Because the counties that followed state law and did not provide a cure
process are heavily Republican (and counties that violated state law and did provide

a cure process are heavily Democratic), Defendants’ conduct harmed the Trump

-54-

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 61 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 55 of &6

Campaign. It deprived the President of lawful votes and awarded his opponent with
unlawful votes.

D. Uneven Treatment of Watchers and Representatives at the County
Election Boards’ Canvassing of Ballots.

138. In every instance where an absentee or mail-in ballot is opened and
canvassed by a county election board, poll watchers and canvass representatives are
legally permitted to be present. See Election Code Section 1308(b), 25 _P.S.
§ 3146.8(b) (“Watchers shall be permitted to be present when the envelopes
containing official absentee ballots and mail-in ballots are opened and when such
ballots are counted and recorded.”); see also 25 P.S. § 3146.8(¢)(1.1) and (¢)(2).

139. Poll watchers and canvass representatives serve the important purpose
of assuring voters, candidates, political parties, and political bodies, who may
question the fairness of the election process, that the same is conducted in
compliance with the law, and is done in a correct manner which protects the integrity
and validity of the vote and ensures that all elections are free, open, fair, and honest.

140. Defendants have not allowed watchers and representatives to be present
when the required declarations on envelopes containing official absentee and mail-
in ballots are reviewed for sufficiency, when the ballot envelopes are opened, and
when such ballots are counted and recorded. Instead, watchers were kept by security

personnel and a metal barricade from the area where the review, opening, and

-55-

 
Case 4:20-cv-02078-MWB Document 181-1. Filed 11/19/20 Page 62 of 73
Case 4:20-cv-02078-MWB Documenti Filed 11/09/20 Page 56 of 86

counting were taking place. Consequently, it was physically impossibie to view the
envelopes or ballots.

141. In Centre County, the central pre-canvassing location was a large
ballroom. The set-up was such that the poll watchers did not have meaningful access
to observe the canvassing and tabulation process of mail-in and absentee ballots, and
in fact, the poll watchers and observers who were present could not actually observe
the ballots such that they could confirm or object to the validity of the ballots.

142. In Philadelphia County, poll watchers and canvass representatives were
denied access altogether in some instances.

143. In Delaware County, observers were denied access to a back room
counting area. After a court-ordered injunction, the poll watchers and canvass
representatives were finally allowed in the back room counting area on November
5, 2020, to observe, but for only five minutes every two hours. During the allowed
observation time in the back room counting area, the observers witnessed tens of
thousands of paper ballots.

144. Other Pennsylvania Counties provided watchers with appropriate
access to view the ballots as required by Commonwealth law. However, Defendants
intentionally denied the Trump Campaign access to unobstructed observation and
ensure opacity, denying Plaintiffs and the residents of Pennsylvania the equal

protection of the law.

- 56-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 63 of 73
Case 4:20-cv-02078-MWB Documenti1 Filed 11/09/20 Page 57 of 86

145. With particular regard to the Philadelphia County Board of Elections,
the Board would not permit the Trump Campaign’s watchers to be within 6 feet of
“all aspects” of the pre-canvassing process in direct contravention of
Commonwealth Court Judge Christine Fizzano Cannon’s November 5, 2020 Order
“requiring that all candidates, watchers, or candidate representatives be permitted to
be present for the canvassing process pursuant to 25 P.S. § 2650 and/or 25 P.S. §
3146.8 and be permitted to observe all aspects of the canvassing process within 6
feet.” See In Re: Canvassing Observation, 11/05/2020 Order, 1094 C.D. 2020 (Pa.
Commw, Ct, 2020).

146. The Order required the Philadelphia Board of Elections to comply and
allow watcher to be within 6 feet by 10:30 a.m., but at 10:35 a.m. the workers were
denied entry. Instead, the Board sent all of the workers on a break (previously
workers received breaks on a rolling basis), and the Commissioners met offsite. Two
hours later the workers returned, and the watchers were allowed to be within 6 feet,
but within 6 feet of the first row of counters only. Within a short period of time, the
workers began working at other rows that were well-beyond 6-feet, rendering it
impossible for watchers to observe the rows that were more than 25-feet beyond the
area where watchers were allowed. Moreover, during the course of the entire period,

the workers repeatedly removed ballots, sometimes over 100 feet away, to do

-57-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 64 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Pace 58 of 86

something with them, which the Trump Campaign’s watchers were unable to
observe.

147. Other Counties in the Commonwealth afford watchers the right to be
present — that is, to be able to meaningfully view and even read — when official
absentee and mail-in ballots are reviewed, being opened, counted, or recorded as
required by 25 P.S. § 3146.8(b).

148. It is estimated that 680,770 ballots were processed by the Allegheny
and Philadelphia County Boards of Elections when no observation was allowed.

149. A shocking number of mail-in ballots have inexplicably appeared in
counties since the November 4 ballot reports. For instance, in Delaware County, the
county’s Wednesday, November 4 report indicated that Delaware County reported
it has received about 113,000 mail-in ballots and counted approximately 93,000
voted ballots. On the next day, November 5, the Secretary of the Commonwealth’s
4:30 report reflected that Delaware County had received about 114,000
ballots. Several hours later, the Delaware County solicitor reported to an observer
that the County had received about 126,000 mail-in ballots and counted about
122,000. As of Sunday, November 8, 2020, the Department of State’s website
reflects that the County has counted about 127,000 mail-in ballots. Plaintiffs have
received no explanation for where the additional 14,000 voted ballots came from,

when they arrived, or why they are included in the current count.

- 58 -

 
Case 4:20-cv-02078-MWB_ Document 181-1 Filed 11/19/20 Page 65 of 73
Case 4:20-cv-02078-MWB Docurment1 Filed 11/09/20 Page 59 of 86

150. Defendants have also violated the Equal Protection Clause because as
a result of their desire to ensure opacity, watchers in Allegheny and Philadelphia
County do not have the same right as watchers in other Pennsylvania Counties to be
present as a matter of law when envelopes containing official absentee and mail-in
ballots are reviewed and opened and when such ballots are counted and recorded.
Also, this means voters are at an unequal risk of having their legal votes diluted by
ballots that otherwise should be disqualified. There is no legitimate state interest
justifying this disparity.

E. Mail-in Ballots Received After 8 p.m. On Election Day

151. In Delaware County, an observer in the county office where mail-in
ballots were counted was told by the Delaware County Solicitor that ballots
received on November 4, 2020, were not separated from ballots received on
Election Day, and the County refused to answer any additional questions.

{52. Also in Delaware County, an observer in the county office where mail-
in ballots were counted witnessed a delivery on November 5, 2020, of v-cards or
USB drives in a plastic bag with no seal and no accompanying paper ballots. The v-
cards or USB drives were taken to the back counting room, where observer access
was limited. There was no opportunity to observe what happened to the v-cards or

USB drives in the back counting room.

- 59 -

 

 
Case 4:20-cv-02078-MWB_ Document 181-1. Filed 11/19/20 Page 66 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 60 of 86

VII. Need for Emergency Judicial Intervention.

153. The Equal Protection Clause mandates that the Commonwealth provide
and use in every County the same statewide uniform standards and regulations when
conducting statewide or multi-county elections involving federal candidates,
including without limitation the standards and regulations providing for the casting
and counting of votes. Pierce, 324 F. Supp. 2d at 698-99. In other words, the Equal
Protection Clause requires every county in the Commonwealth to enforce and apply
the same standards and procedures for an election, and it does not allow a select few
counties to either decline to enforce or employ those standards or develop their own
contradicting standards that benefit their voters to the detriment of voters outside
their counties. Je.

154. For statewide elections involving federal candidates, Defendants’
allowance, by act or omission, of the collection and counting of in-person,
provisional, and absentee and mail-in ballots in a manner and at locations that are
contrary to the Election Code’s mandatory provisions (as set forth above) constitutes
legislative action by the Executive Branch in violation of the Elections and Electors
Clauses of the United States Constitution.

155, Finally, the Defendants’ lack of statewide standards and use of a

patchwork of ad-hoc rules that vary from county to county in a statewide election

-60-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 67 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 61 of 86

involving federal and state-wide candidates violates the Equal Protection clause of
the Fourteenth Amendment. Pierce, 324 F. Supp. 2d at 698-99.

156. Because the standards in the conduct of statewide elections involving
federal and state candidates, including without limitation the casting and counting
of votes, are to be uniform, Plaintiffs have a vested interest in ensuring that the
electoral process is properly administered in every election district. However, the
administration of the November 3, 2020 General Election across the counties of the
Commonwealth, in particular in the named County Election Boards, was far from
uniform and did not follow the strictures of the Election Code and the United States
Constitution.

157. Inlight of the Defendants’ clear violations of United States Constitution
through their illegal implementation of Pennsylvania’s Election Code, as set forth
above, Plaintiffs seek an order, declaration and/or injunction directing the
Defendants to verify and confirm that all mail-in ballots tabulated in the 2020
election results in Commonwealth of Pennsylvania were validly cast in compliance
with state law.

158. The current voting regime as employed by Defendants has resulted in
the denial of free and fair elections and other fundamental rights during the 2020

Pennsylvania General Election.

-61-
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 68 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 62 of 86

COUNTI
Fourteenth Amendments
U.S. Const. Art. 1§ 4, cl. 1; Art. ID, § 1, cl. 2; Amend. XIV, 42 U.S.C, § 1983
Denial of Due Process On The Right to Vote

Invalid Enactment of Regulations Affecting Observation and
Monitoring of the Election

159. Plaintiffs refer to and incorporate by reference each of the prior
paragraphs of this Complaint as though the same were repeated at length herein.

160. The right of qualified citizens to vote in a state election involving
federal candidates is recognized as a fundamental right under the Fourteenth
Amendment of the United States Constitution. Harper v. Virginia State Board of

Elections, 383 U.S. 663, 665 (1966). See also Reynolds, 377 U.S. at 554 (The

 

Fourteenth Amendment protects the “the right of all qualified citizens to vote, in
state as well as in federal elections.”). Indeed, ever since Slaughter-House Cases,
83 U.S, 36 (1873), the United States Supreme Court has held that the Privileges or
Immunities Clause of the Fourteenth Amendment protects certain rights of federal
citizenship from state interference, including the right of citizens to directly elect
members of Congress, See Twining v. New Jersey, 211 U.S. 78, 97 (1908) (citing
Ex parte Yarbrough, 110 U.S. 651, 663-64 (1884)). See also Oregon v. Mitchell,

400 U.S. 112, 148-49 (1970) (Douglas, J., concurring) (collecting cases).

- 62 -
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 69 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 63 of 86

161. The fundamental right to vote protected by the Fourteenth Amendment
is cherished in our nation because it “is preservative of other basic civil and political
rights.” Reynolds, 377 U.S. at 562.

162. Voters have a “right to cast a ballot in an election free from the taint of
intimidation and fraud,” Burson _v. Freeman, 504 U.S. 191, 211 (1992), and
“fcjJonfidence in the integrity of our electoral processes is essential to the functioning
of our participatory democracy.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per

163. “Obviously included within the right to [vote], secured by the
Constitution, is the right of qualified voters within a state to cast their ballots and
have them counted” if they are validly cast. United States y. Classic, 313 U.S. 299,
315 (1941). “[T]he right to have the vote counted” means counted “at full value
without dilution or discount.” Reynolds, 377 U.S, at 555, n.29 (quoting South v.
Peters, 339 U.S. 276, 279 (1950) (Douglas, J., dissenting)).

164. “Every voter in a federal . . . election, whether he votes for a candidate
with little chance of winning or for one with little chance of losing, has a right under
the Constitution to have his vote fairly counted, without its being distorted by
fraudulently cast votes.” Anderson v. United States, 417 U.S. 211, 227 (1974), see

also Baker v. Carr, 369 U.S. 186, 208 (1962).

-63-

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 70 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 64 of 86

165. Invalid or fraudulent votes “debase[]’ and “dilute” the weight of each

validly cast vote. See Anderson, 417 U.S. at 227,

 

166. The right to an honest [count] is a right possessed by each voting
elector, and to the extent that the importance of his vote is nullified, wholly or in
part, he has been injured in the free exercise of a right or privilege secured to him by

the laws and Constitution of the United States.” Anderson, 417 U.S. at 226 (quoting

 

Prichard y. United States, 181 F.2d 326, 331 (6th Cir.), aff'd due to absence of

quorum, 339 U.S. 974 (1950)).

167. Practices that promote the casting of illegal or unreliable ballots, or fail

 

to contain basic minimum guarantees against such conduct, can violate the
Fourteenth Amendment by leading to the dilution of validly cast ballots. See
Reynolds, 377 US. at 555 (“[T]he right of suffrage can be denied by a debasement
or dilution of the weight of a citizen’s vote just as effectively as by wholly
prohibiting the free exercise of the franchise.”).

168. The Fourteenth Amendment Due Process Clause protects the right to
vote from conduct by state officials which seriously undermines the fundamental
fairness of the electoral process. Marks v. Stinson, 19 F.3d 873, 889 (3d Cir. 1994);
Griffin y. Burns, 570 F.2d 1065, 1077-78 (1st Cir. 1978).

169. Separate from the Equal Protection Clause, the Fourteenth

Amendment’s due process clause protects the fundamental right to vote against “the

- 64 -

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 71 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 65 of 86

disenfranchisement of a state electorate.” Ditncan_v. Poythress, 657 F.2d 691, 702
(Sth Cir. 1981).
170. ‘When an election process ‘reaches the point of patent and fundamental

unfairness,’ there is a due process violation.” Florida State Conference of

N.A.A.C.P. v. Browning, 522 F.3d 1153, 1183-84 (11th Cir. 2008) (quoting Roe v.

 

Alabama, 43 F.3d 574, 580 (11th Cir. 1995) (citing Curry v. Baker, 802 F.2d 1302,

1315 (11th Cir.1986))). See also Griffin, 570 F.2d at 1077 (“Tf the election process

 

 

itself reaches the point of patent and fundamental unfairness, a violation of the due
process clause may be indicated and relief under § 1983 therefore in order.”); Marks

v. Stinson, 19 F.3d 873, 889 (3d Cir. 1994) (enjoining winning state senate candidate

 

from exercising official authority where absentee ballots were obtained and cast
illegally).
171. Part of courts’ justification for such a ruling is the Supreme Court’s

recognition that the right to vote and to free and fair elections is one that is

 

preservative of other basic civil and political rights. See Black, 209 F.Supp.2d at
900 (quoting Reynolds, 377 U.S. at 561-62 (“since the right to exercise the franchise
in a free and unimpaired manner is preservative of other basic civil and political
rights, any alleged infringement of the right of citizens to vote must be carefully and

meticulously scrutinized.”)); see also Yick Wo_yv. Hopkins, 118 U.S. 356, 370

-~ 65 -

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 72 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 66 of 86

(1886) (“the political franchise of voting ... is regarded as a fundamental political
right, because [sic] preservative of all rights.”’).

172. “[T]he right to vote, the right to have one’s vote counted, and the right
to have ones vote given equal weight are basic and fundamental constitutional rights
incorporated in the due process clause of the Fourteenth Amendment to the
Constitution of the United States.” Black, 209 F. Supp. 2d at 900 (a state law that
allows local election officials to impose different voting schemes upon some
portions of the electorate and not others violates due process).

173. “Just as  theequal protection clause of the Fourteenth
Amendment prohibits state officials from improperly diluting the right to vote,
the due process clause of the Fourteenth amendment forbids state officials from
unlawfully eliminating that fundamental right.” Duncan, 657 F.2d at 704.

174. “Having once granted the right to vote on equal terms, [Defendants]
may not, by later arbitrary and disparate treatment, value one person's vote over that
of another.” Bush, 531 U.S. at 104-05.

175. In statewide and federal elections conducted in the Commonwealth of
Pennsylvania, including without limitation the November 3, 2020 General Election, all
candidates, political parties, and voters, including without limitation Plaintiffs, have a

vested interest in being present and having meaningful access to observe and monitor

~ 66 -

 

 

 
Case 4:20-cv-02078-MWB Document 181-1 Filed 11/19/20 Page 73 of 73
Case 4:20-cv-02078-MWB Document1 Filed 11/09/20 Page 67 of 86

the electoral process to ensure that it is properly administered in every election district
and otherwise free, fair, and transparent.

176. Moreover, through its provisions involving watchers and
representatives, the Pennsylvania Election Code ensures that all candidates and
political parties, including without limitation Plaintiff, the Trump Campaign, shall be
“present” and have meaningful access to observe and monitor the electoral process to
ensure that it is properly administered in every election district and otherwise free,
fair, and transparent.

177. Defendants have a duty to guard against deprivation of the right to vote
through the dilution of validly cast ballots by ballot fraud or election tampering.

178, Rather than heeding these mandates and duties, Defendants arbitrarily
and capriciously denied the Trump Campaign meaningful access to observe and
monitor the electoral process by: (a) mandating that representatives at the pre-
canvass and canvass of all absentee and mail-ballots be either Pennsylvania barred
attorneys or qualified registered electors of the county in which they sought to
observe and monitor; and (b) not allowing watchers and representatives to visibly
see and review all envelopes containing official absentee and mail-in ballots either
at the time or before they were opened and/or when such ballots were counted and
recorded. Instead, Defendants refused to credential all of the Trump Campaign’s

submitted watchers and representatives and/or kept Trump Campaign’s watchers

- 67 -

 

 
